Durham Jones & Pinegar, P.C. 111 East Broadway, Suite 900 P O Box 4050 Salt Lake City, Utah84110 801.415.3000 801.415.3500 Fax www.djplaw.com August 18, 2008 Fonix Corporation 387 South 520 West, Suite 110 Lindon, Utah 84042 Re:Registration Statement on Form S-8 relating to Employee Stock Grants, Consultant Compensation Contract, and Shares to Counsel Dear Sirs: We have acted as counsel for Fonix Corporation, a Delaware corporation (the “Company”), in connection with the registration under the Securities Act of 1933, as amended (the “Act”), of up to 2,840,503,000 shares of the Company’s Class A Common Stock, par value $.0001 per share (the “Shares”), to be awarded to employees, consultants, advisers, and professional service providers of the Company pursuant to written consulting or other agreements or resolutions of the board of directors of the Company. In connection with the foregoing, we have examined originals or copies, certified or otherwise authenticated to our satisfaction, of such corporate records of the Company and other instruments and documents as we have deemed necessary as a basis for the opinion hereinafter expressed. Based upon the foregoing and in reliance thereon, it is our opinion that the Shares described in the above-referenced Registration Statement, when issued pursuant to the terms of the consulting agreements or resolutions of the Company, will be validly issued, fully paid and non-assessable. We consent to the filing of this opinion as an exhibit to the Registration Statement and to the reference to our firm in the Registration Statement and the prospectus to be delivered thereunder.In giving this consent, we do not thereby admit that we come within the category of persons whose consent is required under Section 7 of the Act or the rules and regulations of the Securities and Exchange Commission promulgated thereunder. Very truly yours, DURHAM JONES & PINEGAR, P.C. /s/ SALT LAKE CITY | OGDEN | ST. GEORGE | LAS VEGAS
